       Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 1 of 18                    FILED
                                                                                2020 Sep-21 PM 04:00
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

JANE DOE, a minor who sues by             )
and through her father and Next           )
Friend, JOHN DOE,                         )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:19-cv-1834-LCB
                                          )
PHILIP DEWAYNE PERKINS, et.               )
al.,                                      )
                                          )
       Defendants.                        )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Jane Doe, through her father and Next Friend, John Doe, filed suit

against Defendants Philip Dewayne Perkins and Robby Parker for the alleged

harassment she suffered during her freshman year on the James Clemens High

School basketball team. (Doc. 1). Doe alleges that Defendant Perkins’s actions

caused her personal injury and severe emotional distress, injuries she alleges would

have been avoided but for Defendant Parker’s alleged failures as superintendent.

(Id.). Before the Court are Defendant Parker’s Motion to Dismiss (Doc. 9) and

Defendant Perkins’s Motion to Dismiss (Doc. 16). Having considered the filings,

argument by counsel, and the applicable law, the Court GRANTS IN PART AND

DENIES IN PART Defendant Parker’s Motion to Dismiss (Doc. 9) and GRANTS

Defendant Perkins’s Motion to Dismiss (Doc. 16).

                                         1
        Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 2 of 18




I.    Factual Background

      According to the complaint, Plaintiff began her freshman year at James

Clemens High School in August of 2017, two months after she had begun training

with the girls’ junior varsity basketball team under her history teacher and coach,

Defendant Perkins. (Doc. 1 at 4). Plaintiff alleges that she was singled out for

harassment by Defendant Perkins “both in practice and in the classroom” and

subjected on several occasions to “unwanted sexual touching.” (Id. at 5). More than

once, she alleges, Defendant Perkins “touched [her] on the buttocks.” (Id.). As

coach, Defendant Perkins would allegedly practice with the students and, when he

did, always choose to cover Plaintiff. (Id.). During these practices, Plaintiff alleges

that Defendant Perkins would intentionally “use[] his arm to brush up against her

breasts.” (Id.). After one game, Defendant Perkins allegedly called her out into the

hallways alone to discuss her plan to quit the team; “he was harder on her,” he

explained, because “he looked at her differently and saw her as more of a friend than

a player.” (Id. at 6). When Plaintiff turned around to head back to the locker room,

Defendant Perkins allegedly “reached out and grabbed [her] butt.” (Id.).

      Plaintiff alleges that as a result of this continual harassment and assault, she

experienced severe emotional distress and, in June of 2018, threatened to commit

suicide. (Id.). Plaintiff was hospitalized, and she told the facility’s counselor about




                                          2
        Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 3 of 18




Defendant Perkins’s inappropriate behavior. (Id.). She had not told anyone about his

behavior during the school year. (Id. at 6).

      The complaint provides that the Madison City Police Department learned of

Plaintiff’s allegations and proceeded to investigate her claims. (Id. at 7). In June of

2018, it’s alleged that Detective Adams of the Madison City Police Department

spoke to Defendant Robby Parker about the criminal allegations against Defendant

Perkins. (Id.). After learning of the criminal investigation, Defendant Parker then

allegedly told John Doe that the Madison City Schools would conduct its own

investigation into Defendant Perkins, and in August 2018 he was placed on

administrative leave for the duration of the criminal investigation. (Id. at 7–8).

      According to the complaint, Plaintiff’s parents also researched her former

coach’s past and found that he previously had warrants for his arrest in 2008 and

2009 for third degree domestic violence. (Id.). In July of 2018, Plaintiff withdrew

from James Clemens High School and enrolled in Westminster Christian Academy.

(Id.). In early October, Defendant Parker told Plaintiff’s parents that the school’s

investigation had not found evidence to support their daughter’s allegations against

Defendant Perkins. (Id.). At the end of the month, Defendant Perkins was reinstated

to the classroom. (Id.).




                                           3
          Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 4 of 18




II.   LEGAL STANDARDS

      A. 12(b)(6) motion to dismiss

      Under Federal Rule of Civil Procedure 12(b)(6), a civil claim may be

dismissed for failing “to state a claim upon which relief can be granted.” While the

complaint need not include “detailed factual allegations” to survive, Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009), it must offer more than “a formulaic recitation of

the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). To survive a motion to dismiss, a plaintiff must “state a claim to relief

that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

570). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. When reviewing a motion to dismiss,

a court must “accept[] the allegations in the complaint as true and constru[e] them

in the light most favorable to the plaintiff.” Hunt v. Aimco Properties, L.P., 814 F.3d

1213, 1221 (11th Cir. 2016). A party’s vague recitation “of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678.

      B. 42 U.S.C. § 1983 and Qualified Immunity

      Parties acting under color of law can be held liable for constitutional violations

through 42 U.S.C. § 1983. To successfully state a claim under this statute, “a


                                           4
           Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 5 of 18




plaintiff must prove: (1) a violation of a constitutional right; and (2) that the alleged

violation was committed by a person acting under the color of state law or a private

individual who conspired with state actors.” Melton v. Abston, 841 F.3d 1207, 1220

(11th Cir. 2016) (citing Holmes v. Crosby, 418 F.3d 1256, 1258 (11th Cir. 2005)

(per curiam)). A defendant accused of violating a plaintiff’s constitutional rights may

nevertheless be shielded from liability if he is entitled to qualified immunity for his

actions.

      Qualified immunity protects government officials performing their

discretionary functions “insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Hartley v. Parnell, 193 F.3d 1263, 1268 (11th Cir. 1999) (citing Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). The party that invokes a qualified immunity

defense has the burden of showing he was acting within his discretionary authority.

Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). The burden then shifts to

the plaintiff to show that the defendant violated her constitutional rights and the right

was clearly established when the violation occurred. Id. Law that is clearly

established puts the government official “on notice” that his actions are clearly

unlawful. Id. at 1350. There are three ways that a plaintiff can demonstrate that the

law was “clearly established” when the violation happened. Id.




                                           5
         Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 6 of 18




      First, a plaintiff can point to a “materially similar” case that has already been

decided. Terrell v. Smith, 668 F.3d 1244, 1255 (11th Cir. 2012) (citing Mercado v.

City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005)). If a plaintiff presents a

“materially similar” case, the Court determines “whether the factual scenario that

the official faced ‘is fairly distinguishable from the circumstances facing a

government official’ in a previous case.” Id. at 1256 (11th Cir. 2012) (citing Vinyard,

311 F.3d at 1352). Plaintiffs can also direct the court to “a broader, clearly

established principle [that] should control the novel facts [of the] situation.” Id. at

1255 (citing Mercado, 407 F.3d at 1159). Finally, the alleged unconstitutional action

“may ‘so obviously violate the constitution that prior case law is unnecessary.’” Id.

(citing Lee v. Ferraro, 284 F.3d 1188, 1199 (11th Cir. 2002)). The Eleventh Circuit

has recognized that it is rare that cases arise under the last two methods, known as

“obvious clarity” cases. See Gaines v. Wardynski, 871 F.3d 1203, 1209 (11th Cir.

2017).

      C. Supervisory liability under 42 U.S.C. § 1983

      Supervisors are not responsible for their subordinate’s unconstitutional acts

“based on respondeat-superior or vicarious-liability principles.” Piazza v. Jefferson

Cnty., Ala., 923 F.3d 947, 957 (11th Cir. 2019) (citing Hartley, 193 F.3d at 1269).

Instead, a supervisor can only be held liable under § 1983 “when the supervisor

personally participates in the alleged constitutional violation or when there is a


                                          6
          Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 7 of 18




causal connection between actions of the supervising official and the alleged

constitutional violation.” Gonzalez v. Reno, 325 F.3d 1228, 1235 (11th Cir. 2003)

(citing Braddy v. Fla. Dep’t of Lab. & Emp. Sec., 133 F.3d 797, 802 (11th Cir.

1998)).

       A casual connection between a supervisor’s behavior and constitutional

violation can be alleged three ways. First, “a causal connection can be established

‘when a history of widespread abuse puts the responsible supervisor on notice of the

need to correct the alleged deprivation, and he fails to do so.’” Id. at 1234. Next, a

connection can be established if a supervisor’s “improper ‘custom or

policy . . . resulted in deliberate indifference to constitutional rights.’” Id. (citing

Rivas v. Freeman, 940 F.2d 1491, 1495 (11th Cir. 1991)). Finally, a connection can

be established if the facts imply that the supervisor “directed the subordinates to act

unlawfully or knew that the subordinates would act unlawfully and failed to stop

them from doing so.” Id. at 1235.

III.   DISCUSSION

       A. Defendant Parker’s Motion to Dismiss (Doc. 9)

       Plaintiff asserts three claims against Defendant Parker: two claims under

§ 1983 and one claim under state law. Under § 1983, Plaintiff alleges that Defendant

Parker in his individual capacity violated her Fourteenth Amendment equal-

protection and due-process rights by failing to protect her from harassment,


                                           7
           Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 8 of 18




intimidation, and assault; failing to thoroughly investigate her claim of sexual

assault; reinstating Defendant Perkins; failing “to do anything” in response to her

sexual-assault claim. (Id. at 10). Under Alabama law, Plaintiff alleges that Defendant

Parker negligently, recklessly, and wantonly retained and supervised Defendant

Perkins. (Id. at 15).

      On December 6, 2019, Defendant Parker filed a motion to dismiss all claims

against him. (Doc. 9). In moving to dismiss the complaint, Defendant Parker

contends that he is entitled to qualified immunity for all claims in Count I—that is,

for all Plaintiff’s federal-law claims. (Doc. 9 at 4, 15).

      D. Defendant Parker is entitled qualified immunity.

      Having considered the facts in the light most favorable to Plaintiff, the Court

concludes that Plaintiff has failed to allege violations by Defendant Parker of her

equal-protection or due-process rights under the Fourteenth Amendment, and that he

is, therefore, entitled to qualified immunity.1

      i.        Plaintiff has not shown that Defendant Parker violated her rights
                under the Equal Protection Clause.

      The lawsuit seeks damages for personal injuries and severe emotional distress

for sexual harassment and assault that Plaintiff allegedly suffered at the hands of

Defendant Perkins. (Doc. 1 at 11—17). The complaint further alleges that Defendant



      1
          There is no dispute Defendant Parker was acting within his discretionary authority.
                                                 8
        Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 9 of 18




Parker, as Defendant Perkins’s supervisor, failed to take proper investigative and

disciplinary action. For a supervisor to be liable under § 1983 for an equal-protection

violation, the complaint must allege either that he personally participated in the

alleged violation or that there is a causal connection between his actions and the

alleged deprivation. Doe v. Sch. Bd. of Broward Cnty., Fla., 604 F.3d 1248, 1266

(11th Cir. 2010).

      Nowhere in the complaint does Plaintiff allege that Parker personally

participated in the harassment or assault (Doc. 1). Plaintiff’s contention to the

contrary—that “participation” includes “having actual notice of the harassment yet

doing nothing to correct it” (Doc. 21 at 13)—is a specious one, and it’s unsupported

by the facts. Even assuming that personal participation could mean notice of

harassment without corrective action, the complaint sets forth several actions that

Parker took to address the alleged harassment. (Doc. 1 at 7–8). After learning from

the Madison City Police of the criminal allegations brought against Defendant

Perkins, the complaint states that Parker told John Doe that the school would conduct

its own investigation into Defendant Perkins. (Id. at 7). It also states that in August

of 2018, “Parker placed Perkins on indefinite administrative leave while the Madison

City Police completed their investigation.” (Id. at 7–8). These facts do not support

Plaintiff’s contention that Defendant Parker personally participated in any

constitutional violation.


                                          9
           Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 10 of 18




       Nor has Plaintiff plausibly alleged any facts to establish that a causal

connection between Parker’s actions and the alleged constitutional deprivation. Even

if Defendant Parker had indeed taken no action after learning of the allegations

against Defendant Perkins, there would be no way for Plaintiff to establish a causal

nexus between that alleged wrongdoing and Plaintiff’s alleged equal-protection

violation. The harms alleged—sexual assault and harassment—all occurred before

Defendant Parker became aware of it. (See Doc. 1 at 7). And because there is no way

for her to establish a causal connection between Defendant Parker’s actions and her

alleged constitutional deprivation, Plaintiff has failed to show that he violated her

rights under the Fourteenth Amendment’s Equal Protection Clause.2

       E. Plaintiff has not shown that Parker violated her right to substantive
          due process under the Fourteenth Amendment

       To state a claim against a government actor for a violation of substantive due

process, a plaintiff must allege conduct that “shocks the conscience.” Waddell v.

Hendry County Sheriff’s Office, 329 F.3d 1300, 1305 (quoting Dacosta v.


       2
          One allegation in the complaint suggests a previous history of widespread abuse that
Defendant Parker should have been on notice of, namely, that in 2008 and 2009, arrest warrants
were issued for Defendant Perkins stemming from domestic violence charges. (Doc. 1 at 7). Not
only were these charges dropped, but Plaintiff also failed to allege that Defendant Parker actually
knew of either warrant. Even if he had, Plaintiff does not contend that a history of domestic
violence would put Defendant Parker on notice that Defendant Perkins sexually harassed or
assaulted other students. Plaintiff also alleges that Defendant Parker’s inaction “allow[ed] Perkins
full access to other female students” and “set[] up another female student to be assaulted.” (Doc.
21 at 11–12). Again, even if this were true, alleging harm to other students would not suffice to
show a deprivation of Plaintiff’s rights. There is no inference from the allegation that Defendant
Parker’s inaction caused the harms allegedly suffered by Plaintiff.
                                                10
       Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 11 of 18




Nwachukwa, 304 F.3d 1045, 1048 (11th Cir. 2002)). A state official’s deliberate

indifference may constitute a due process violation but, in the “non-custodial

setting,” the alleged violation would “require a showing of deliberate indifference to

an extremely great risk of serious injury to someone in [the plaintiff’s] position.” Id.

(citing McClendon v. City of Columbia, 305 F.3d 314, 326 (5th Cir. 2002)).

      In her response to Defendant Parker’s motion to dismiss, Plaintiff contends

that “Parker’s refusal to take any action except to allow Perkins to return to school

with full access to Doe and other teenage girls harass again is sufficiently ‘reckless’

to constitute deliberate indifference and a violation of Doe’s right to Substantive Due

Process.” (Doc. 21 at 18). Even if such a refusal were indeed enough to constitute

deliberate indifference that rose to the level of a substantive due process violation,

the complaint belies Plaintiff’s characterization of Defendant Parker’s actions.

Defendant Parker, as discussed earlier, told John Doe that the school would conduct

its own investigation of Defendant Perkins, and he put Defendant Perkins on

administrative leave for the duration of the Madison City Police’s criminal

investigation. (Doc. 1 at 7–8). Defendant Perkins was reinstated two months later

only after the school had completed its own investigation and found insufficient

evidence to support Plaintiff’s allegations against Defendant Perkins. (Id. at 8).

      These allegations fall far short of the conscience-shocking conduct required

to establish a substantive due process violation. Indeed, Plaintiff’s allegations


                                          11
       Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 12 of 18




suggest that once Parker was apprised of the alleged wrongdoing, he took the

appropriate steps of investigating the allegations and the appropriate precaution of

temporarily removing Perkins from campus to prevent further abuse. (See id. at 7–

8).

      F. Plaintiff’s federal claims are dismissed, and the Court will not exercise
         supplemental jurisdiction over the pendant state-law claim.

      Because Plaintiff’s allegations are insufficient to establish an equal-protection

or due-process violation, Parker is entitled to qualified immunity on both of

Plaintiff’s § 1983 claims. Considering the factors of “judicial economy,

convenience, and fairness to litigants,” United Mine Workers of America v. Gibbs,

383 U.S. 715, 726 (1966), the Court chooses not to exercise supplemental

jurisdiction over the remaining state-law claim. This case has been pending less than

a year and substantial discovery has not commenced. See Raney v. Allstate Ins. Co.,

370 F.3d 1086, 1089 (per curiam) (encouraging district courts to dismiss remaining

state claims when federal claims have been dismissed before trial.) Therefore, it is

appropriate to decline to exercise jurisdiction over the state law matter and this claim

is dismissed without prejudice.

      B. Defendant Perkins’s Motion to Dismiss (Doc. 16)

      Against Defendant Perkins, Plaintiff asserts one claim under § 1983 and four

under state-law. Under § 1983, Plaintiff alleges that Perkins, acting under color of

state law, sexually assaulted her in violation of her constitutional right to bodily
                                          12
       Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 13 of 18




integrity. (Doc. 1 at 10–11). Under Alabama law, Plaintiff brings claims of assault,

invasion of privacy, negligence, and reckless/wantonness. (Id. at 12–15).

      On January 6, 2020, Defendant Perkins moved to dismiss all claims against

him. (Doc. 16). Like Defendant Parker, Defendant Perkins contends that Plaintiff

has failed to establish a right protected by the Constitution, and he asks that the Court

decline to exercise supplemental jurisdiction over the remaining state-law claims.

(Doc. 16 at 1, 5).

      1. Substantive Due Process Claim

      Plaintiff has failed to establish that Defendant Perkins violated a

constitutionally protected right. In her response, Plaintiff contends that Defendant

Perkins has violated her right to bodily integrity, a right she argues flows from a

liberty interested vested in students by the Fourteenth Amendment. (Doc. 20 at 12).

Plaintiff, however, cites no controlling authority for this proposition, relying instead

on non-binding decisions from other courts outside this district. (Id.) Some courts

have acknowledged a constitutionally protected liberty interest in a person’s bodily

integrity, and these courts have typically recognized that the protection derives from

the “substantive component of the Due Process Clause of the Fourteenth

Amendment.” Moore v. Chilton Cnty. Bd. of Educ., 936 F. Supp. 2d 1300, 1309

(M.D. Ala. 2013); see also Doe v. Univ. of Ala. in Huntsville, 177 F. Supp. 3d 1380,




                                           13
         Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 14 of 18




1397 (N.D. Ala. 2016); Johnson v. Cannon, 947 F. Supp. 1567, 1572 (M.D. Fla.

1996).

      In the Eleventh Circuit, a plaintiff attempting to hold a government actor liable

for violations of his substantive due process rights must show the actions “can be

characterized as arbitrary or conscience-shocking in a constitutional sense.” Davis

v. Carter, 555 F.3d 979, 982 (11th Cir. 2009). Only conduct that lies “at the ends of

the tort law’s spectrum of culpability” will rise to the level of a substantive due

process violation. Id. (citing Cnty. of Sacramento v. Lewis, 523 U.S. 833, 848

(1998)); see also Maddox v. Stephens, 727 F.3d 1109, 1119 (11th Cir. 2013) (“[O]nly

the most egregious official conduct can be said to be ‘arbitrary in the constitutional

sense.’”) Indeed, the Fourteenth Amendment “is not a font of tort law to be

superimposed upon whatever systems may already administered by the States,” Paul

v. Davis, 424 U.S. 693, 701 (1976), and so a plaintiff alleging a violation of

substantive due process by a government actor “face[s] a high bar” of showing that

the official’s behavior was arbitrary or conscience-shocking. Maddox, 727 F.3d at

1119 (citing Waddell v. Hendry Cnty. Sheriff’s Office, 329 F.3d 1300, 1305 (11th

Cir. 2003)).

      Two cases illustrate the high bar that a plaintiff must meet to show a violation

of substantive due process. In DaCosta v. Nwachukwa, 304 F.3d 1045 (11th Cir.

2002), the Eleventh Circuit held that a professor’s violent and malicious behavior


                                         14
       Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 15 of 18




toward the plaintiff, a student, did not rise to the level of a substantive due process

violation. There, the plaintiff and professor had had a disagreement culminating in

the professor slamming the door in the plaintiff’s face. Id. at 1047. As the plaintiff

attempted to protect her face from the door, the glass shattered in the door’s window,

and her arm got stuck in the pane. Id. The professor then “violently swung” the door

back and forth to knock her from the door and then shoved her face. Id. The professor

was arrested for battery, but the Court found that the student’s due process rights

were not violated. Id. The Court noted that while the Professor’s conduct was

malicious, his behavior was tortious and actionable under state law. It did not rise to

the level of a due process violation. Id. at 1048–49. The conduct in Neal ex. rel. Neal

v. Fulton Cty. Bd. of Educ., 229 F.3d 1069 (11th Cir. 2000), by contrast, did rise to

the level of violation of substantive due process. In Neal, a coach reprimanded a

high-school student by striking him in the face with a weight lock hard enough that

he knocked the student’s eye out of its socket. Id. Although neither case involved

allegations of sexual harassment or sexual assault, together they illustrate the level

of egregious behavior a plaintiff must allege to show “arbitrary and conscience-

shocking” conduct.

      2. Plaintiff has not plausibly alleged a violation of her Fourteenth
         Amendment substantive due process rights.

      Construing the facts in the light most favorable to Plaintiff, the Court

concludes that Defendant Perkins’s behavior is neither arbitrary nor conscience-
                                          15
       Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 16 of 18




shocking. Plaintiff alleged that Defendant Perkins sexually harassed her and grabbed

her butt and breasts inappropriately. (Doc. 1 at 4–5). Considering the nature of

Defendant Perkins’s behavior and the high bar established by Eleventh Circuit

precedent, see, e.g., DaCosta, 304 F.3d 1045 (11th Cir. 2002), the conduct alleged

is not “at the ends of the tort law’s spectrum of culpability.” Davis, 555 F.3d at 982;

see also Nix v. Franklin Cty. Sch. Dist., 311 F.3d 1373, 1379 (11th Cir. 2002)

(“Substantive due process is a doctrine that has been kept under tight reins, reserved

for extraordinary circumstances.”) While Plaintiff’s allegations may well suffice to

support her state-law claims, they do not rise to the level of a violation of substantive

due process. Accordingly, Plaintiff has failed to state for a claim under § 1983.

      The district court cases that Plaintiff cites in support of her position, Hackett

v. Fulton County School District, 238 F. Supp. 2d. 1330 (N.D. Ga. 2002) and Thomas

v. City of Clanton, 285 F. Supp. 2d 1275, 1278 (M.D. Ala. 2003), are distinguishable.

Though both cases involved allegations of sexual misconduct, the alleged

malfeasance in those cases was far more heinous—i.e., conscience-shocking—than

that alleged by Plaintiff. In Hackett, the plaintiff’s teacher staged an elaborate ruse

that students had to come over to his house to compete for a non-existent scholarship

and perform a series of experiments. 238 F. Supp. 2d. at 1337. During one of these

experiments, the student was instructed to put on a blindfold, take off his clothes,

and discern whether a male or female doctor was touching him. Id. The plaintiff’s


                                           16
       Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 17 of 18




teacher was performing the “experiment” and inappropriately touched the student’s

body, including his genitals. Id. at 1341.

      Similarly, in Thomas, after the plaintiff was arrested, the arresting officer

instructed him to take off his clothes, bend over, and grab his ankles while he strip-

searched him. 285 F. Supp. 2d at 1278. Later, the officer took the plaintiff—a

minor—to his home and offered him alcoholic drinks. Id. He then asked him if he

had ever performed oral sex on a man. Id. at 1279.

      Here, Plaintiff has alleged that Perkins “intentionally” brushed up against her

breasts while guarding her in basketball practice and, on one occasion, “grabbed

[her] butt.” (Doc. 1 at 5–6). Though this conduct appears serious enough to support

a state-law tort, the allegations do not shock the conscience as they did in Hackett

and Thomas.

      3. Because Plaintiff’s federal claims are dismissed, the Court will not
         exercise supplemental jurisdiction over the state law claims.

      Plaintiff’s only remaining allegations are state law claims. (Doc. 1 at 12–15).

For the same reasons that the Court declines to exercise supplemental jurisdiction

over Plaintiff’s state-law claims against Defendant Parker, the Court declines to

exercise supplemental jurisdiction over the remaining claims against Perkins.

IV.   CONCLUSION

      Accordingly, or the reasons stated above, Defendant Parker’s Motion to

Dismiss (Doc. 9) is GRANTED IN PART AND DENIED IN PART. All claims
                                             17
      Case 5:19-cv-01834-LCB Document 31 Filed 09/21/20 Page 18 of 18




against Defendant Parker in Count I are DISMISSED WITH PREJUDICE, and

Count VI is DISMISSED WITHOUT PREJUDICE.

     Defendant Perkins’s Motion to Dismiss (Doc. 16) is GRANTED. All claims

against Defendant Perkins in Count I are DISMISSED WITH PREJUDICE, and

all remaining claims against Defendant Perkins are DISMISSED WITHOUT

PRJEUDICE.

     DONE and ORDERED this September 21, 2020.



                             _________________________________
                             LILES C. BURKE
                             UNITED STATES DISTRICT JUDGE




                                    18
